      Case 3:18-cv-02279-RS Document 207 Filed 07/08/19 Page 1 of 3



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
     JON M. GREENBAUM (Bar No. CA 166733)
 8   E-mail: jgreenbaum@lawyerscommittee.org
     EZRA D. ROSENBERG (Pro Hac Vice)
 9   E-mail: erosenberg@lawyerscommittee.org
     DORIAN L. SPENCE (Pro Hac Vice)
10   E-mail: dspence@lawyerscommittee.org
     1500 K Street NW Suite 900
11   Washington, DC 20005
     Telephone: (202) 662-8600
12   Facsimile: (202) 783-0857
13   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST
14   IMMIGRATION
15

16
                           IN THE UNITED STATES DISTRICT COURT
17
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     CITY OF SAN JOSE, a municipal                       3:18-cv-02279-RS
19   corporation; and BLACK ALLIANCE FOR
     JUST IMMIGRATION, a California                      NOTICE OF CHANGE IN COUNSEL
20   nonprofit corporation,
21                Plaintiffs,                            Ctrm:     3
                                                         Judge:    The Honorable Richard G.
22         vs.                                                     Seeborg

23   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of the U.S. Department
24   of Commerce; U.S. DEPARTMENT OF
     COMMERCE; RON JARMIN, in his
25   official capacity as Acting Director of the
     U.S. Census Bureau; U.S. CENSUS
26   BUREAU,
27                Defendants.
28
                                                     1
                                NOTICE OF CHANGE IN COUNSEL (3:18-cv-02279)
        Case 3:18-cv-02279-RS Document 207 Filed 07/08/19 Page 2 of 3



 1            PLEASE TAKE NOTICE that SALVADOR E. PÉREZ of Manatt, Phelps & Phillips,
 2   LLP hereby withdraws as attorney of record for Plaintiffs. Counsel of record for Plaintiffs
 3   otherwise remains the same.
 4

 5   Dated:    July 8, 2019                 Respectfully submitted,
 6                                          /s/ Salvador E. Pérez
                                            Salvador E. Pérez (Bar No. CA 309514)
 7
                                            MANATT, PHELPS & PHILLIPS, LLP
 8                                          11355 West Olympic Boulevard
                                            Los Angeles, California 90064
 9                                          E-mail: seperez@manatt.com
                                            Telephone: (310) 312-4000
10                                          Facsimile: (310) 312-4224
11                                          Attorneys for Plaintiffs
                                            CITY OF SAN JOSE and BLACK ALLIANCE FOR
12                                          JUST IMMIGRATION
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                              NOTICE OF CHANGE IN COUNSEL (3:18-cv-02279)
        Case 3:18-cv-02279-RS Document 207 Filed 07/08/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on July 8, 2019, I filed the foregoing with the Clerk of Court using
 3   the CM/ECF system, which will automatically send e-mail notifications of such filing to all
     counsel of record.
 4
                                                   /s/ Salvador E. Pérez
 5                                                 Salvador E. Pérez
                                                   MANATT, PHELPS & PHILLIPS, LLP
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                               NOTICE OF CHANGE IN COUNSEL (3:18-cv-02279)
